The opinion of the Court was delivered by
Gibson, C. J.
The English courts give an unlimited effect to possession as an index of title. In Douglass v. Whitney, and Daniel v. Davidson, 16 Ves. 249, where the doctrine attained its maturity, it was settled that the possession of a tenant is notice of his actual interest, whether as a lessee or a purchaser. The principle may seem to have been pushed, in these instances, to the verge of propriety; yet where the occupant has not an opportunity to register his deed, or a deed to register, nothing short of it could protect him. In Pennsylvania every written title may be registered ; and where an occupant announces but one of his titles, he does an act which, for its tendency to mislead, ought to postpone the other. By exhibiting a conveyance to which, by his own showing, his possession may be referred, he does what he can to turn a purchaser from the direct path of inquiry. The party for whose protection registration is intended would be more misled by the use of it than if the occu*385pant had pointed to his possession alone, as that would have led him to a particular examination of the foundation of it; and when the occupant therefore points the attention of the public to a particular conveyance by the register he abandons every other index. An exception to this might be the case of possession taken under a parol contract partly executed, which is not susceptible of registration ; yet if it were the title mainly relied on, why register another, when, if neither were registered, the possession would be notice of both? In Plummer v. Robinson, 6 Serg. & Rawle 179, the registered title was a mortgage, the other a covenant for a purchase which was susceptible of registration ; and it was held, in accordance with the principle indicated, that as the possession was consistent with the registry, the subsequent purchaser was not bound to inquire further. Whether the decision would have been different had the purchase of the equity of redemption been by parol, I pretend not to say: perhaps the principle indicated would have been equally applicable to it. It is this. The tenant’s possession is notice of title in every form; the registry of a particular title is notice of that alone, and would be useless for any purpose but to restrict the generality of the notice from possession. It is therefore an indication that the occupant has narrowed his general to specific notice; and were he not bound by it, he might with impunity do an act to mislead one who is presumed to have used every means of information accessible to him so far as the security of his title is concerned—but no further. By the English principles of notice a purchaser is presumed to have known nothing which lay out of the course of his title; and I see nothing in our registry acts by which he is presumed to have known any thing which lay not in it, or was not connected with it. They raise a violent presumption that he saw all that a prudent man would see; and he is consequent^ presumed to have examined every perfect registry which might affect him; but no presumption beyond that can be admitted to prejudice or benefit him. Finding a conveyance on the register which may account for the tenant’s possession, he may suppose the possession to be a badge of it and seek no farther. But is a purchaser under a judgment which carries back the inception of his title to the date of the lien supposed to have searched the register’s office for the debtor’s will? Presumptions are founded in habitudes established by experience of the usual and natural course of things; and I know not how it could concern one purchasing paramount to the will to inquire about it. All the world is not presumed to have seen a registry or record merely because it is such, but only those whom it behoves to look at it. A purchaser is presumed to have seen the registry of a previous conveyance, because, as he might.be affected by it, it would be his business to see it; and there the presumption ends: but here the purchase was of an earlier title. Moreover, though the act of 1775 declares that a deed unregistered at the end of six months shall be postponed to a subsequent deed registered before it; and though a subsequent pur*386chaser from heirs or devisees of the first grantee is within its protection on the principle of Powers v. M’Ferran, 2 Serg. & Rawle 47, yet a devisee himself, standing in no higher equity than his devisor, is not. A will prevails not against an unregistered deed ; and as it is unnecessary for the grantee to look at it, he is not presumed to have seen it. Extreme caution might possibly require him to follow out the course of the title in order to guard against surprise by the intervention of a purchaser from the debtor’s heirs or devisees; but here it is impossible that there could be such a claimant, for the defendants are not in the category of purchasers of an unregistered title. Though a judgment creditor be not a purchaser within the recording acts, a purchaser under his judgment has all the qualities of one, by relation, from the date of the lien; and his title being thus of record, and contemporaneous with the judgment, is paramount to all conveyances or incumbrances subsequently attempted. A purchaser at sheriff’s sale, therefore, having no concern with the debtor’s subsequent acts, is not presumed to have been acquainted with them; and it is to be remembered that here the purchaser could have been misled only by actual knowledge of the will; of which there was no other proof than what might be supposed to be derived from the registry of it. As to its having been a positive act calculated to deceive, it is sufficient for the argument that it may not have been a voluntary one. It was the occupant’s duty, as an executor, to prove the will, even though he elected not to take under it. The registry being out of the way, then, what have we? We have an occupancy prior in origin to the ancestor’s death ; and would it be reasonable for a purchaser to infer from it a seisin by descent in order to excuse him for having omitted to inquire whether it might not have originated in a purchase? It might be natural to infer a seisin by descent from an entry after the death ; and it is equally natural to infer that one who entered as a tenant had not changed the quality of his possession ; yet in the cases first quoted it was held that the mere probability of a fact is not enough to telieve a purchaser from the trouble of inquiring into the truth of it. But if the presumption of seisin by descent were permitted to excuse ihe supineness of a purchaser in any case, it would be rebutted by the origin of a possession shown to have been in the ancestor’s lifetime. It is true that a father sometimes gives his son a farm as an outfit, but more usually on a. contract of purchase, obliging him to pay a part of the value for owelty of partition, or to raise portions for daughters; and the exceptions to it are too few to rebut the presumption of a purchase from the possession. This presumption, as it is a wholesome one, ought not to be easily overthrown. The duty of inquiring into the foundation of a notorious possession is not a grievous one, and it is soon performed. Why, then, should a purchaser be suffered to act on probabilities as facts at the risk of any one but himself, when a moderate share of attention would prevent misconception or loss ? The doctrine of constructive notice is undoubtedly a sharp one; but it is not more so in regard to a notorious possession than it is in regard *387to a registry. Nor is it less reasonable; for it certainly evinces .as much carelessness to purchase without having viewed the premises, as it does to purchase without having searched the register. At all events, it exists here, in respect to possession, almost as fully as it does in England; and in respect to the case before us, I perceive nothing in the registry of the will, or the relation of the occupant to the decedent, which ought to restrict it.
On the point of actual notice, however, the direction is unexceptionable. The witness who warned the purchasers had not an interest to entitle his warning to respect. He was the plaintiff’s brother, and his own land was selling on the same execution ; but neither consanguinity nor community of burthen gives a right to interfere. In Ripple v. Ripple, 1 Rawle 391, it was thought that an uncle might give notice as the next friend of an idiot destitute of a committee or guardian; ¿but that was on the score of necessity ; and even he was shown to have had a particular, though remote, interest of his own. In Kerns v. Swope, 2 Watts 75, the English rule that information by a stranger, or even a general claim by a party, may be disregarded, was recognized and asserted : and the law of notice would be brought to a perilous pass if it were relaxed. The purchasers, therefore, had constructive, but not actual notice.
Judgment reversed, and a venire de novo awarded.